Exhibit 10.30 AMENDMENT NO. 5 AMENDMENT NO. 5, dated as of June 30, 2008, among EMPIRE RESOURCES, INC., a corporation duly organized and validly existing under the laws of the State of Delaware (the “Company”); each of the lenders that is a signatory hereto (individually, a “Bank” and, collectively, the “Banks”); and JPMORGAN CHASE BANK, N.A., as agent for the Banks (in such capacity, together with its successors in such capacity, the “Agent”). The Company, the Banks and the Agent are parties to an Amended and Restated Credit Agreement, dated as of June 13, 2006 (as heretofore amended, modified and supplemented and in effect on the date hereof, the “Credit Agreement”), providing, subject to the terms and conditions thereof, for extensions of credit to be made by said Banks to the Company.The Company, the Banks and the Agent now wish to amend the Credit Agreement in certain respects and, accordingly, the parties hereto hereby agree as follows: Section 1.Definitions.Except as otherwise defined in this Amendment No. 5, terms defined in the Credit Agreement are used herein as defined therein. Section 2.Amendments.Subject to the occurrence of the Amendment Effective Date and effective on such date, the Credit Agreement shall be amended as follows: 2.01.New Definitions.Section 1.01 of the Credit Agreement (Definitions) shall be amended by inserting the following definition in the appropriate alphabetical sequence: “Amendment No. 5” shall mean Amendment No. 5 to this Credit Agreement, dated as of June 30, 2008 among the Company, the Banks party thereto and the Agent. 2.02.Definition of “Imbali Facility”. The definition of “Imbali Facility” in Section 1.01 of the Credit Agreement (Definitions) shall be amended in its entirety to read as follows: “Imbali Facility” shall mean Indebtedness of Imbali Metals Bvba consisting of a revolving working capital facility provided by Fortis Bank S.A./N.V., New York Branch, in a principal amount not to exceed €12,000,000 at any one time outstanding, that is otherwise substantially on the terms set forth in the term sheet attached as
